DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	In respond to Applicant’s amendment filed 02/09/2021, claim 14 has been amended.

Terminal Disclaimer
2.	The terminal disclaimer filed on 02/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (US 9,859,139), (US 10,181,415), and (US 10,541,164) have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
3.	Claims 1-20 allowed.
4.	Zhou (WO 2014/052811), Takeshi (JP 2002236002), and Yasuhiro et al. (JP 2000310515) are consider as relevant arts.
Zhou (WO 2014/052811) shows and discloses an inspection of substrates using calibration and imaging between a light source and a detector so that light at a first wavelength focuses on one region of a substrate in the optical path, while light at a second wavelength simultaneously focuses on another region of the substrate to determine region of interests in the substrate (Title; Abstract; Fig 3A/3B, 5, 6).  
Takeshi (JP 2002236002)  shows and discloses height measuring instrument that find the height of an object to be measured at a high speed comprising an image acquiring means composed of a plurality of pixels as confocal images at different focal positions by changing the focal position of the objective lens with respect to the object to be measured.  The height-calculating means which calculates the height distribution of the object, based on the characteristic curve having a plurality of peaks (TITLE; Abstract; Fig 1, 7). 
Yasuhiro et al. (JP 2000310515) shows and discloses three-dimensional shape measuring device with a light source onto a reference surface and a sample, with means to move the sample orthogonally to the optical axis, and a means to detect the sample moving orthogonally to the optical axis of the illuminating optical system (TITLE; ABSTRACT; Fig 1-4).

Claim 1:
In conjunction a substrate metrology system comprising: a warpage measurement module  determine warpage parameters of a substrate comprising a plurality of conductive interconnect layers within a dielectric structure over a semiconductor substrate; a metrology module located physically downstream of the warpage measurement module and comprising an optical element to measure one or more dimensions of the substrate at a plurality of different initial positions, which are directly over a plurality of different locations on the substrate, based upon the one or more substrate warpage parameters; and a substrate transport system configured to transfer the substrate from a first position within the warpage measurement module to a non-overlapping second position within the metrology module.
Claim 10:
In conjunction a semiconductor processing tool, comprising: a warpage measurement module configured to measure a plurality of heights at a plurality of different locations on a substrate comprising a plurality of conductive interconnect layers within a dielectric structure over a semiconductor substrate; a metrology module located physically downstream of the warpage measurement module comprising an optical element used to measure one or more dimensions of the substrate at a plurality of different initial heights, which correspond to the plurality of different locations on the substrate, based upon the plurality of heights; and an orientation detection element configured to determine an orientation of the substrate within the warpage measurement module.
Claim 14:
In conjunction to a method of performing metrology, comprising: determining one or more substrate warpage parameters that describe a warpage of a substrate by taking a plurality of separate measurements at different locations on the substrate that comprises a plurality of conductive bumps electrically coupled to a plurality of conductive interconnect layers within a dielectric structure over a semiconductor substrate; determining a plurality of initial focal heights of a lens using the one or more substrate warpage parameters; placing the lens at a first initial focal height directly over a first location on the substrate; focusing on a first conductive bump of the plurality of conductive bumps after placing the lens at the first initial focal height; placing the lens at a second initial focal height directly over a second location on the substrate; and focusing on a second conductive bump of the plurality of conductive bumps after placing the lens at the second initial focal height.

Claims 2-9, 11-13, 15-20 are also allowable as they directly depend on claims 1, 10, and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUAN N NGUYEN/Primary Examiner, Art Unit 2828